Title: To John Adams from Isaac Foster Jr., 14 June 1776
From: Foster, Isaac
To: Adams, John


     
      Respected Sir
      New York June. 14th. 1776
     
     When I left the Camp at Cambridge I promised myself the pleasure of waiting on you in person at Philadelphia before this time, but the necessary Duty of my Station in the service of our Country has hetherto prevented, and the same service requiring the attendance of the director General at Philadelphia, I am obliged at least for the present to deny myself that happiness, which will I flatter myself excuse my addressing you by Letter and I hope with what I have further to offer will engage your Interest in my favour.
     It is not improbable the attempts of the abandoned british administration to Subjugate the United American Colonies may require such a part of the Continental Army for defence of the New England Colonies, as to render the Establishment of a Military Hospital highly expedient, if not absolutely necessary there. If that should be the case, I beg leave to offer myself a Candidate for, and solicite your interest towards my obtaining the Directorship, with such an appointment, and under such regulations as may best promote the good of the Service in general and be most agreeable to the Honourable Continental Congress. I have so high an esteem for that Venerable Body and do from my heart so much approve their resolve that promotions in the Army should not take place by Succession only that I wave all Claim founded on the Title which my being Senior Surgeon of the principal Hospital, or the length of time I have been in the Service might otherwise give me, and hope I may without the imputation of boasting mention some facts that upon the principle of encouraging a diligent attention to Duty, in every Department, and begetting a laudable spirit of emulation amongst officers of all Ranks induce me to hope for your Interest on this Occasion. At the Commencement of hostilities, I the Day after the Battle of Lexington at the request of General Ward quitted my family and private Business to attend such of our own people and the Regular prisoners as were wounded in that Action without Stipulating, or at that time expecting any other reward than the Consciousness of having served my Country. On the 17th. of June by order of General Ward, I attended at the Battle of Bunker Hill, and exerted myself in dressing and takeing Care of the Wounded, while my native place and most of My property were in flames before my face. By order of the Committee of Safety I opened, attended, and Supplied the first Military Hospital established since the beginning of this War, in the directions of which I continued untill it became Continental. Upon Doctor Church’s Arrest I was honoured by his Excelency General Washington with the pro-tempore Director Generalship. While the present Director General was Necessarly detained at Boston, adjusting Accounts and procuring Medicines for the Army, I was intrusted by him with the Care of opening the general Hospital at head Quarters here. I beg leave to refer you to the Director General who honours me by Conveying this Letter, for Information how I have discharged these trusts. Permit me to add that should a younger Man than I am, or one who has never been in the service be sent to New England as Director of the Hospital there, it would not only greatly lessen my reputation among my Countrymen there, to most of whom I am personally known, but make me very unhappy in my own mind by begetting an apprehension that the place I now hold was to the Exclusion of some person better qualified to discharge the Duties of it. Your friendly Interposition at this time will be ever greatfully Acknowledged, by much esteemed Sir Your most Obedient and most humble Servt.,
     
      Isaac Foster Junr
     
    